Johnston, C. J.
(dissenting); In my view the written agreement, giving it the most liberal interpretation that is permissible, does not bar the plaintiff from her right of inheritance under the *123statute. It does not mention survivorship or the right of one to inherit from the other in case of death. The agreement, which contained only two sentences, related only to present and existing rights. The first sentence states in effect that each is to keep his or her own property for the benefit of the children of each party. This stipulation amounted to no more than that the use or earnings of the property owned by each was to be devoted to the benefit of the children of each. The second and only remaining sentence in the agreement is explanatory of the first and of their purpose in making the agreement, and that was “that neither party desires to disturb the property rights as existing at the present time.” Apparently nothing more than control of the property during marriage was within the contemplation of the parties. What should become of the property when death intervened was evidently not a matter of contract. The right of inheritance is an important and stable one and a wife should not be deprived of that right unless an agreement has been made which clearly shows an intention on her part to relinquish that right. She should not be divested of the right on a doubtful interpretation. That was the holding of this court in Rouse v. Rouse, 76 Kan. 311, 91 Pac. 45, where it was said:
“We have frequently held that agreements of this character should be liberally construed to carry into effect the intention and purpose of the parties; nevertheless, their terms are not to be extended by mere implication to exclude the right of the survivor to take by inheritance. The reasons are manifest. If such be the intent of the parties, it can be readily expressed in appropriate language or in words from which the intention is necessarily implied.” (p. 317.)
The trial court in making its decision evidently followed this authority and Kistler v. Ernst, 60 Kan. 243, 56 Pac. 18, and in my opinion these authorities support its ruling and require an affirmance of the judgment.
Marshall, J., joins in the dissent.